Citation Nr: 0213803	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  96-01 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia



THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left 
upper extremity claimed to be the result of VA medical 
treatment.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1974 to September 
1975. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 RO decision 
which denied benefits under the provisions of 38 U.S.C.A. 
§ 1151.  That section of the law provides compensation to any 
veteran who has suffered an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment.  In denying the claim, the RO found that 
the veteran had not incurred additional disability of the 
left arm as a result of VA Medical Center (VAMC) surgical 
treatment in August 1991.  The Board remanded the case in 
August 1997 and again in February 1999 for additional 
development.  The case was returned to the Board in September 
2002.  

The Board notes that, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that negligence in the VA treatment 
would generally have to be shown by the claimant to obtain 
compensation under the statute.  This amendment, however, 
does not apply to cases filed prior to the 1997 effective 
date.  Pub. L. No. 104- 204, § 422(a)-(c) (1996).  As this 
claim was filed prior to the effective date, the former 
statute must be applied.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) (in the present case, the former statute is 
more favorable to the appellant).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran underwent a wide excision of a hidradenitis 
suppurativa at the left axilla at a VA medical facility in 
August 1991 and suffered residual sensory nerve damage.  

3.  The veteran currently has disability of the left upper 
extremity which has been medically found to be related to the 
August 1991 VA axillary surgery.  

4.  The development of his left upper extremity impairment, 
while a foreseeable consequence, was not a necessary 
consequence of the August 1991 VA surgery; there was 
additional disability resulting from VA medical treatment.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the veteran has incurred additional left upper extremity 
disability that resulted from VA medical treatment rendered 
in August 1991.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp 
2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. § 3.358 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examination and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claims, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in correspondence dated July 2002.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, even without specific notice as 
to which party will get which evidence, the Board finds that 
the claims are ready to be reviewed on the merits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2002)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In view of the action taken below, no 
further development is indicated.

The law and regulations in effect at the time the veteran 
filed his claim provided that a veteran was entitled to 
additional compensation if he or she was injured as a 
consequence of hospitalization or treatment, and such injury 
or aggravation resulted in additional disability.  38 
U.S.C.A. § 1151 (West 1991).  Specifically, in pertinent 
part, 38 U.S.C.A. § 1151 provided that:  

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, . . . and not the result of 
such veteran's own willful misconduct, and such injury or 
aggravation results in additional disability . . . , 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation, or death 
were service-connected.  38 U.S.C.A. § 1151 (West 1991).  

The regulation implementing that statute, 38 C.F.R. § 3.358, 
provided, in pertinent part:  

(c)  Cause.  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of . . . hospitalization, medical or surgical 
treatment . . . , the following considerations will govern:  

(1)  It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  

(2)  The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of . . . hospitalization, medical or surgical 
treatment, . . . .

(3)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment . . . properly 
administered with the express or implied consent of the 
veteran . . . "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
. . . treatment administered.  

It is apparent to the Board that resolution of this claim 
depends upon determining whether the 1991 VA medical 
treatment caused additional disability of the veteran's left 
upper extremity.  The law and regulations require that there 
be some causal nexus between VA treatment and disability.  In 
other words, benefits can be awarded only if, after VA 
treatment, there is additional disability that is not a 
necessary consequence attributable to that VA treatment.  If 
a disorder deteriorates after VA treatment and that 
deterioration is due to the underlying disability itself, or 
some intercurrent (non-VA treatment) cause, there is no 
entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 because it cannot be found that the additional 
disability is due to VA treatment.  

Turning the medical evidence of record, private medical 
records dated June 1991 reflect that the veteran was treated 
for moderate low back syndrome, sciatica, and compression of 
the brachial plexus.  

VA hospital records dated in August 1991 show that the 
veteran was admitted due to chronic drainage from both axilla 
for one year, worse on the left side.  It was noted that he 
had been treated with antibiotics and local wound care with 
no improvement.  On physical examination, chronic drainage of 
left axilla with multiple sinus and palpable lymph nodes at 
the left axilla, firm and movable.  The diagnosis was 
hidradenitis suppurativa, infected by staphylococcus aureus.  
The veteran underwent wide excision of the hidradenitis 
suppurativa at the left axilla with flotation skin flap.  

VA medical records dated from July 1991 to November 1992 show 
that in July 1991 the veteran was diagnosed with multiple 
nodular cysts at the left axilla.  Possible hidradenitis 
suppurativa was noted.  Physical therapy and post-surgical 
follow-up records reflect that the veteran had left shoulder 
limitation of motion with pain due to surgery.  Decreased 
range of motion due to probable skin and subcutaneous tissue 
contracture was also noted in September 1991.  A December 
1991 record shows that the veteran had full range of motion 
at the shoulder with continued complaints of pain.  It was 
noted that his physical therapy goals were not fully 
achieved.  A September 1992 record notes that the veteran was 
seen with continued complaints of left arm pain following 
surgery.  

On VA peripheral nerves examination in September 1995, the 
veteran complained of left axilla pain radiating to the left 
elbow.  Objective findings reflected a scar of the left 
axilla.  Decreased pain and touch sensation in the left 
axilla area, down to just above the left elbow, medial aspect 
was shown.  The veteran demonstrated a strong grip, 
bilaterally.  No weakness of small muscle of the left hand.  
Deep tendon reflexes were 1-1, bilaterally.  The diagnosis 
was injury to superficial nerve in the axilla area on the 
left side.  

On VA neurological examination in January 1998, the veteran 
reported that he had no feeling in the left armpit, down to 
the left elbow, and sometimes down to the left hand, 
following the 1991 surgery.  He related that the left hand 
was weaker than the right.  No neck pain or injury was noted.  
On physical examination, a scar on the left axilla area was 
shown.  Numbness in the left axilla down to the area just 
before the elbow was noted.  The veteran was able to lift the 
left arm and left shoulder.  A strong grip was noted 
bilaterally.  Deep tendon reflexes were 2+ bilaterally.  His 
neck was supple, with no pain.  No atrophy of fasciculation 
of the muscles of the left arm or left shoulder was shown.  
The diagnosis was injury to left superficial nerve in the 
left axillary area, post surgery.  X-rays of the left 
shoulder and left wrist showed no bone or joint 
abnormalities.  X-rays of the left elbow reflected mild 
degenerative changes.  

On VA joints examination in January 1998, it was noted that 
the veteran injured his left shoulder in a bus accident in 
May 1991.  His history of cyst removal surgery in the left 
axilla was also noted.  The veteran reported pain in the left 
axilla and decreased sensation since the 1991 surgery.  The 
diagnoses included status post removal of cyst from the left 
axilla with residual surgical scar; moderate limitation of 
abduction, flexion, internal and external rotation of the 
left shoulder; mild degenerative arthritis of the left elbow, 
and no abnormality of the left wrist.  

On VA examination in November 1999, the veteran reported 
severe pain and numbness in the medial aspect of the left 
upper arm.  On physical examination, a linear, vertically 
oriented scar extending from the apex of the axilla to the 
mid-portion of the left upper arm was observed.  The scar was 
not tender but there was anesthesia surrounding the scar.  
Deep tendon reflexes of the upper limbs were essentially 
normal.  There was excellent grip strength but the right hand 
grip was more forceful than the left.  It was noted that the 
veteran was right-hand dominant.  Normal articulation of the 
digits of both hands at the interphalangeal and metacarpal 
phalangeal joints was shown.  There was normal abduction and 
adduction of the digits of both hands.  There was no reflex 
sympathetic dystrophy of the left upper extremity.  Good 
peripheral pulses were present.  Motor strength was normal 
throughout.  There were no tremors or fasciculations of the 
left upper extremity.  Normal range of motion of the 
shoulders, elbows, and wrists was shown.  No pathological 
reflexes were elicited.  The examiner related that the 
veteran had a somatic sensory neuropathy involving the medial 
brachial cutaneous nerve of the left upper extremity and 
enervating the axillary region.  The diagnosis was post-
traumatic medial brachial cutaneous nerve neuropathy of the 
left upper extremity.  

A December 1999 VA follow-up neurological examination report 
noted the veteran's history of surgery for hidradenitis 
suppurativa of the left axilla.  It was noted that since that 
time, the veteran complained of sensory loss under the left 
arm on the medial side.  The examiner noted no obvious 
limitation of shoulder movement and no arm or hand atrophy.  
Hypesthesias from the axilla to near the elbow along the 
inside of the arm were shown.  It was noted that such was 
compatible with +6 distribution of the medial brachial 
cutaneous nerve.  The diagnostic assessment was sensory nerve 
damage secondary to axillary surgery.  

It is clear from a review of the evidence of record that 
veteran underwent a wide excision of hidradenitis suppurativa 
in August 1991 which resulted in residual sensory nerve 
damage.  In this regard, it is noted that after physical 
therapy subsequent to the surgery, the veteran reported 
continued complaints of left arm pain. VA examination reports 
in 1995 and 1998 reflected a diagnosis of injury to the 
superficial nerve in the axilla area on the left side, post 
surgery.  

As previously noted, the pertinent regulation defines 
"necessary consequences" as those which are certain to 
result from, or were intended to result from, the medical or 
surgical treatment administered.  In the opinion of the 
Board, the sensory nerve damage sustained by the veteran, 
while a foreseeable consequence, cannot be presented as the 
intended or necessary consequence of his hidradenitis 
suppurativa excision.  While there is some evidence in the 
file that the veteran injured his back and neck in a motor 
vehicle accident in 1991, the medical evidence on file does 
not reflect that the veteran's current left upper extremity 
symptoms are related to such.  In fact, the December 1999 VA 
examination report shows that the veteran's sensory nerve 
damage was secondary to the axillary surgery.  There is no 
medical evidence of record which clearly demonstrates that 
the veteran would have been affected with his current left 
upper extremity disability absent the 1991 VA surgery or that 
he would have been affected with left upper extremity 
pathology due strictly to the natural progress of any of 
existing medical conditions.  Furthermore, as noted above, 
fault by the VA need not be shown as an element of recovery 
under 38 U.S.C.A. § 1151.  

The Board finds the above persuasive evidence that there was 
a causal relationship between the August 1991 VA surgery and 
the veteran's subsequent upper extremity disability.  Absent 
any negative evidence to the contrary, the Board finds that 
the veteran did experience additional left upper extremity 
disability related to VA medical treatment rendered in August 
1991 in that there was a causal relationship between the 1991 
VA treatment and the subsequent development of left upper 
extremity disability, and further that the left upper 
extremity pathology was not a necessary consequence of the 
treatment consented to by the veteran.  


ORDER

Benefits under the provisions of 38 U.S.C.A. § 1151 for left 
upper extremity impairment due to VA medical treatment 
rendered in August 1991 are granted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

